DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzucchi et al. (US 2019/0090071 A1, “Mazzucchi”) in view of Haubrich et al. (US 2017/0092269 A1, “Haubrich”).
As to claims 1, 18, 20, Mazzucchi discloses a hearing system comprising: 
a hearing device configured to be worn by a particular user at or in an ear, or to be partially implanted in the head at an ear of said particular user (hearing devices 10, 11 are behind-the-ear, in-the-ear or completely-in-the-channel hearing aids, para. 0021), the hearing device comprising: 
at least one microphone for converting a sound in an environment of the hearing device to an electric input signal (microphone arrangement 12, auxiliary microphone 58, para. 0022, 0044), 
a processor (audio signal processing unit 14, para. 0022) comprising: 
an own voice acoustic channel analyzer (user identification unit 50 analyzes audio signals captured by the auxiliary microphone 58, para. 0044-0045) for estimating characteristics of an acoustic channel from the mouth of said person presently wearing the hearing device to the at least one microphone based at least partly on said electric input signal, and to provide characteristics of said acoustic channel of said person presently wearing the hearing device (one or more biometric properties of the user’s ear channel, para. 0043-0046), 
wherein the hearing system comprise a user identification unit configured to provide a user identification signal indicating whether or not, or with what probability, said person presently wearing the hearing device is said particular user in dependence of said characteristics of said acoustic channel of said person presently wearing the hearing device (user identification unit 50 determines whether the hearing assistance device 10 is presently worn at an authorized user’s ear based on the current measurement of at least one biometric property, para. 0047, 0052-0053, such as the frequency response of the ear channel, the acoustic reflectivity of the ear channel and/or the optoacoustic emissions, para. 0043).
Mazzucchi differs from claims 1, 18, 20 in that it does not disclose: an own voice analyzer configured to characterize the voice of a person presently wearing the hearing device based at least partly on said electric input signal, and to provide characteristics of the voice of said person presently wearing the hearing device, and providing a user identification signal indicating whether or not, or with what probability, said person presently wearing the hearing device is said particular user in dependence of said characteristics of a voice of said person presently wearing the hearing device.
However, Haubrich teaches a hearing assistance device which authenticates an authorized user based on the unique voice metrics of the wearer (para. 0078-0079).  Since both Mazzucchi and Haubrich are directed to hearing assistant devices with user authentication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzucchi with the above teaching of Haubrich in order to provide an additional level of security.
As to claim 2, Mazzucchi in view of Haubrich discloses: wherein said user identification unit is configured to determine whether or not or with what probability the voice of said person presently wearing the hearing device matches a voice of said particular user and to provide a voice identifier indicative thereof (Haubrich: device use depends on voice authentication by an authorized user, para. 0060).
As to claim 3, Mazzucchi in view of Haubrich discloses: wherein said user identification unit is configured to determine whether or not or with what probability the acoustic channel of said person currently presently wearing the hearing device matches the acoustic channel of said particular user and to provide an acoustic channel identifier indicative thereof (Mazzucchi: user authentication based on biometric property of the user’s ear channel, para. 0043).
As to claim 5, Mazzucchi in view of Haubrich discloses: wherein said detection of the voice of said person presently wearing the hearing device is based on or influenced by additional information (Haubrich: voice authentication may be based on unique voice metrics and biometrics, para. 0060).
As to claim 9, Mazzucchi in view of Haubrich discloses: a feedback estimation unit for providing an estimate of a current feedback path from an output transducer of the hearing device to said at least one microphone, said estimate of a current feedback being provided in relation to said person presently wearing the hearing device, wherein said additional information comprises or is derived from said estimate of a current feedback path (Mazzucchi: prior art  description of a hearing aid which detects whether the hearing aid is worn at the ear or has been removed from the ear by monitoring acoustical feedback paths, para. 0005).
As to claim 10, Mazzucchi in view of Haubrich discloses: configured to be brought into an authorizing mode, when said user identification signal indicates a match with said particular user (Mazzucchi: user identification unit 50 determines whether the hearing assistance device 10 is presently worn at an authorized user’s ear based on the current measurement of at least one biometric property, para. 0047, 0052-0053).
As to claim 11, Mazzucchi in view of Haubrich discloses: configured to stay in the authorizing mode until a) either the user identification signal does not indicate a match with an identity of said particular user, or 2) until a request from said particular user is received by the hearing system, or 3) until a particular termination criterion is fulfilled, or a combination thereof (Mazzucchi: audiological functionality may be completely blocked for non-authorized users as a theft projection, para. 0053).
As to claim 12, Mazzucchi in view of Haubrich discloses: wherein said particular termination criterion is related to an estimate of a current feedback path of the hearing device made in relation to said person presently wearing said hearing device (Mazzucchi: device enters sleep mode when it is detected that the hearing aid is removed from the ear based on acoustical feedback paths, para. 0005, and user authentication is required upon each power-up, para. 0053).
As to claim 13, Mazzucchi in view of Haubrich discloses: wherein the hearing device is constituted by or comprises a hearing aid, a headset, an earphone, an ear protection device or a combination thereof (Mazzucchi: hearing aids, para. 0021).
As to claim 14, Mazzucchi in view of Haubrich discloses: configured to enable or disable functionality of the hearing device in dependence of being in said authorizing mode (Mazzucchi: identity-protected functionality for authorized/authenticated users, para. 0047-0053).
As to claim 15, Mazzucchi in view of Haubrich discloses: comprising at least two microphones for providing at least two electric input signals (Mazzucchi: microphones 12, 50, para. 0044).
As to claim 17, Mazzucchi in view of Haubrich discloses: wherein the hearing device is one of first and second hearing devices adapted for being located at or in first and second ears, respectively, of said particular user, each of the first and second hearing devices comprising at least one microphone (Mazzucchi: hearing aids 10, 11 are worn at user’s ears, and comprising microphone arrangement 12 para. 0019-0022).
As to claim 19, Mazzucchi in view of Haubrich discloses: on the basis of the user identification signal, using the processor to unlock or lock particular devices or services for said particular user based on the user identification signal (Mazzucchi: identity-protected functionality for authorized/authenticated users, para. 0047-0053), and lock or unlock particular devices or services for other users than said particular user (Mazzucchi: audiological functionality may be completely blocked for non-authorized users as a theft projection, para. 0053).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzucchi in view of Haubrich, as applied to claim 1 above, and further in view of Bartkowiak et al. (US 2011/0237295 A1, “Bartkowiak”).
Mazzucchi in view of Haubrich differs from claim 6 in that it does not disclose: wherein the own voice analyzer and/or the own voice acoustic channel analyzer comprises a neural network.
Bartkowiak teaches a hearing aid system which uses a neural network to identifying an individual’s voice (para. 0024-0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzucchi in view of Haubrich with the above teaching of Bartkowiak in order to further refine the voice print associated with the individual’s voice, as taught by Bartkowiak (para. 0025).
As to claim 7, Mazzucchi in view of Haubrich and Bartkowiak discloses: wherein the neural network has been trained on examples of a voice of said particular user while the hearing device is being configured to be worn by said particular user (Bartkowiak: hearing aid 102 may be utilized to generate the voice print, para. 0026).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzucchi in view of Haubrich, as applied to claim 15 above, and further in view of Pedersen et al. (US 2018/0054683 A1, “Pedersen”).
Mazzucchi in view of Haubrich differs from claim 16 in that it does not disclose: a directional microphone system for providing at least one beamformer based on predetermined or adaptively updated own voice filter weights, wherein an estimate of a voice of said particular user is provided in dependence of said own voice filter weights and said at least two electric input signals.
Pedersen teaches a hearing device with the above limitation (para. 0146).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzucchi in view of Haubrich with the above teaching of Pedersen in order to attenuate noise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Stella L. Woo/            Primary Examiner, Art Unit 2652